DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note by the Examiner
2.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 7, and 9-11 are rejected under 35 U.S.C. 103 as obvious over Nazarian et al. (US 10,453,896 B1), hereinafter as Nazarian, in view of Chao et al. (US 5,591,673 B1), hereinafter as Chao.

    PNG
    media_image1.png
    1078
    1631
    media_image1.png
    Greyscale

4.	Regarding Claim 1, Nazarian discloses a manufacturing method of a memory device (see Figs. 1-2, “Labeled Fig. 2” above, and Column 4 lines 38-43 “memory array”;
Note, labeled elements referred to hereinafter are directed towards “Labeled Fig. 2” above), comprising:
forming an active region (element 204, “Channel Region”, see Column 12 lines 4-5 “channel region 204”) in a substrate (element 202, see Column 12 line 7 “substrate 202”);
forming a word line (element 210, see Column 12 lines 16-17 “buried wordlines 210”) in the substrate, wherein the word line is intersected with the active region (see Fig. 2);
forming a contact structure (labeled element “Contact Structure”, including a bottom one of the elements 214, 216, see Column 12 lines 26-30 “metal layers 214A-214E” and line 36 “Conductive interconnects 216”) on the substrate, wherein the contact structure is located at a side of the word line (see Fig. 2), and electrically connected to the active region (see Fig. 2);
sequentially forming a first conductive layer (labeled element “First Conductive Layer”, including an element 216) and a second conductive layer (labeled element “Second Conductive Layer”, including an element 214B) over the substrate, wherein the contact structure is covered by the first and second conductive layers (see Fig. 2);
the first and second conductive layers to form a conductive pillar and a landing pad, respectively (see Fig. 2), wherein the conductive pillar is overlapped with and electrically connected to the contact structure (see Fig. 2), the landing pad covers and electrically connects to the conductive pillar (see Fig. 2), and a sidewall of the conductive pillar is laterally recessed from a sidewall of the landing pad (see Fig. 2).
Nazarian does not appear to explicitly disclose patterning the first and second conductive layers to form a conductive pillar and a landing pad, respectively; and forming a dielectric layer to laterally surround the conductive pillar and the landing pad.
	Chao discloses (see Fig. 7 and see Column 5 lines 14-47 describing the differences between the embodiment of Fig. 7 and similarities are not repeated) patterning the first and second conductive layers (elements 13 and 12 respectively, see Column 5 lines 29-32 “tungsten stud 13” and “A second interconnect metallization structure, 12” see Column 4 lines 11-12 “a blanket, selective RIE-process is used to remove the unwanted tungsten, 7”, and see Column 4 lines 55-57 “second interconnecting metallization, 12, such as aluminum-copper, or aluminum-copper-silicon … Photolithographic and RIE processing, again using a chlorine based chemistry to etch the metal, produce second interconnect metallization structure, 12”) to form a conductive pillar (element 13) and a landing pad (element 12), respectively.
	The first and second conductive layers and patterning to form a conductive pillar and a landing pad by patterning as taught by Chao is incorporated as first and second conductive layers and patterning to form a conductive pillar and a landing pad by patterning of Nazarian (see Nazarian Fig. 2 incorporated for each of the elements 214 and 216, and see Chao Fig. 7and Column 4 lines 17-18 “silicon oxide layer 5” and lines 44-45 “interlevel dielectric layer of silicon oxide, 10” the dielectric layer is also incorporated for each). The combination discloses patterning the first and second conductive layers to form a conductive pillar and a landing pad, respectively; and forming a dielectric layer to laterally surround the conductive pillar and the landing pad.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the first and second conductive layers and patterning to form a conductive pillar and a landing pad by patterning as taught by Chao as first and second conductive layers and patterning to form a conductive pillar and a landing pad by patterning of Nazarian, wherein the combination discloses patterning the first and second conductive layers to form a conductive pillar and a landing pad, respectively; and forming a dielectric layer to laterally surround the conductive pillar and the landing pad because the combination allows improved stacked via process with smooth topography preventing metal seems and irregularities (see Column 4 lines 8-32 and Column 5 lines 10-13);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known known method of forming first and second conductive layers for another in a similar device to obtain predictable results (see Chao Fig. 7).

5.	Regarding Claim 7, Nazarian and Chao disclose the manufacturing method of the memory device according to claim 1, further comprising (see Nazarian Fig. 2): forming a bit line (element 226) extending above the substrate and electrically connected to the active region (see Fig. 2), wherein the bit line and the conductive pillar are located at opposite sides of the word line (see Fig. 2 at least a leftmost portion of the bit line element 226 is at a position on a horizontal axis in the presented perspective view which is at an opposite side of the word line element 210 with respect to a position of the labeled element “First Conductive Layer” on the horizontal axis – note, the interpretation is consistent with the Applicant’s specification, see Applicant’s Fig. 1B bit line element BL on an opposite side of word line element WL with respect to conductive pillar element 116).

6.	Regarding Claim 9, Nazarian and Chao disclose the manufacturing method of the memory device according to claim 1, wherein a footprint area of the landing pad is greater than a footprint area of the conductive pillar (see “Labeled Fig. 2” above).

7.	Regarding Claim 10, Nazarian and Chao disclose the manufacturing method of the memory device according to claim 1, wherein an extending direction of the word line is intersected with an extending direction of the bit line and an extending direction of the active region (see “Labeled Fig. 2” above, an extending direction of the word line element 210, into and out of the provided perspective view, is intersected with an extending lateral direction of the bit line and an extending lateral direction of the active region in the provided perspective view).

8.	Regarding Claim 11, Nazarian and Chao disclose the manufacturing method of the memory device according to claim 1, further comprising (see “Labeled Fig. 2” above): forming a storage capacitor (labeled element “Storage Capacitor”, see Column 12 lines 60-62 non-volatile switching layer 220 is provided between the bottom electrode 222 and top electrode 224 “), disposed over and electrically connected to the landing pad (see “Labeled Fig. 2” above).

9.	Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as obvious over Nazarian et al. (US 10,453,896 B1), hereinafter as Nazarian, in view of Chao et al. (US 5,591,673 B1), hereinafter as Chao, in view of Harari et al. (US 2020/0020718 A1), hereinafter as Harari.

10.	Regarding Claim 2, Nazarian and Chao disclose the manufacturing method of the memory device according to claim 1.
Nazarian and Chao do disclose wherein a method for patterning the first and second conductive layers comprises: forming a mask pattern on the second conductive layer; performing a first etching process on the first and second conductive layers by using the mask pattern as a mask, wherein the etched first conductive layer forms an initial conductive pillar, and the etched second conductive layer forms the landing pad; and removing the mask pattern.
Harari discloses a top-down method of forming stacked conductive layers (see Figs. 3(i)-(xii))
: forming a mask pattern (see Fig. 3(i) element 206, see [0040] “Photoresist layer 206”) on a top of the stacked conductive layers; performing a first etching process on the stacked conductive layers by using the mask pattern as a mask (see Fig. 3(ii) and [0040] “After all the active layers are deposited, hard mask layer 205 is provided over the active layers in array portion 109. Photoresist layer 206 is the provided and patterned to define the active stacks and trenches therebetween.”); and removing the mask pattern (see Fig. 3(ii) and [0040] “removal of photoresist 206 and planarization by CMP”).
The top-down method of forming the stacked conductive layers as taught by Harari is incorporated as a top-down method of forming the stacked conductive layers of Nazarian and Chao (see “Labeled Fig. 2” above, each of the elements 214, 216 are formed as a stack and then subsequently patterned to form the individual layers, also see Harari Figs. 3(vii)-(ix) and [0008] “conductor layers 105 (e.g., tungsten with adhesion and barrier films)” and [0045] “A selective isotropic etches to recess metallic/conductor layers 105 and spline oxide 102o can then be made.” And Chao Fig. 7 elements 7, 13 are tungsten which is selectively targeted for isotropic etching to form a thinner width than the second conductive layer which is a different metallic material comprising aluminum-copper), wherein the combination discloses wherein a method for patterning the first and second conductive layers comprises: forming a mask pattern on the second conductive layer; performing a first etching process on the first and second conductive layers by using the mask pattern as a mask, wherein the etched first conductive layer forms an initial conductive pillar, and the etched second conductive layer forms the landing pad; and removing the mask pattern.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the top-down method of forming the stacked conductive layers as taught by Harari as a top-down method of forming the stacked conductive layers of Nazarian and Chao, wherein the combination discloses wherein a method for patterning the first and second conductive layers comprises: forming a mask pattern on the second conductive layer; performing a first etching process on the first and second conductive layers by using the mask pattern as a mask, wherein the etched first conductive layer forms an initial conductive pillar, and the etched second conductive layer forms the landing pad; and removing the mask pattern because the combination provides an efficient method of forming the stacked layers of a memory device which reduces photolithography steps compared to a bottom-up process which can require a photolithography step for every active layer deposited (see Harari [0030, 0038-0040]).


11.	Regarding Claim 3, Nazarian and Chao and Harari disclose the manufacturing method of the memory device according to claim 2, further comprising: performing a second etching process to laterally recess the initial conductive pillar, so as to form the conductive pillar (see Harari Figs. 3(vii)-(ix) and [0008] “conductor layers 105 (e.g., tungsten with adhesion and barrier films)” and [0045] “A selective isotropic etches to recess metallic/conductor layers 105 and spline oxide 102o can then be made.” And Chao Fig. 7 elements 7, 13 are tungsten which is selectively targeted for isotropic etching to form a thinner width than the second conductive layer which is a different metallic material comprising aluminum-copper).

12.	Regarding Claim 5, Nazarian and Chao and Harari disclose the manufacturing method of the memory device according to claim 2, wherein a sidewall of the initial conductive pillar is substantially coplanar with a sidewall of the landing pad (see Harari Fig. 3(vii) initial sidewalls of the stack of elements substantially coplanar after the first etch and prior to the second etch).

13.	Regarding Claim 6, Nazarian and Chao and Harari disclose the manufacturing method of the memory device according to claim 2, wherein a material for forming the first conductive layer has an etching selectivity with respect to a material for forming the second conductive layer (see Harari Figs. 3(vii)-(ix) and [0008] “conductor layers 105 (e.g., tungsten with adhesion and barrier films)” and [0045] “A selective isotropic etches to recess metallic/conductor layers 105 and spline oxide 102o can then be made.” And Chao Fig. 7 elements 7, 13 are tungsten which is selectively targeted for isotropic etching to form a thinner width than the second conductive layer which is a different metallic material comprising aluminum-copper).


Allowable Subject Matter
14.	Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

15.	Claim 4, “the first etching process is an anisotropic etching process, and the second etching process is an isotropic etching process” – as instantly claimed and in combination with the additionally claimed limitations.

16.	Claim 8, “a top surface of the bit line is aligned with or lower than a bottom surface of the conductive pillar” – as instantly claimed and in combination with the additionally claimed limitations.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818